DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiskanen et al. (WO 2011/056135) [hereinafter Heiskanen].
Regarding claim 8, Heiskanen discloses a multilayer paper containing cellulose fibers, comprising 0.5 to 1.5 g/m2 of microfibrillated cellulose fibers among its paper layers, wherein the multilayer paper is paper board or corrugated paper (see abstract; claims 1-4; page 9, lines 4-6), wherein the microfibrillated cellulose fibers do not contain a diluent or strength additive, since a strength additive is optional (page 9, lines 8-35).
Regarding claim 10, Heiskanen discloses the microfibrillated cellulose fibers having an average diameter lower than 250 nanometers (page 8, line 30). Furthermore, claim 10 defines the product by how the product was made. The limitation “undergo a filtration process with a 0.05 mm opening, so as to reach a homogeneous suspension during the application" is deemed a process limitation. Thus, claim 10 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies forming microfibrillated cellulose fibers. As shown above, Heiskanen suggests such a product. 

 Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiskanen et al. (WO 2017/163176) [hereinafter Heiskanen].
	Regarding claim 8, Heiskanen discloses a multilayer paper containing cellulose fibers, comprising 0.5 to 1.5 g/m2 of microfibrillated cellulose fibers among its paper layers (page 8, lines 6-9), wherein the multilayer paper is corrugated paper or paperboard, and wherein microfibrillated cellulose fibers do not contain a diluent or strength additive, since adding a filler or an additive is optional (see abstract; page 2, lines 25-33; and pages 7-9).
	Regarding claim 9, Heiskanen discloses the paper having a final grammage ranging between 60 and 440 g/m2 (page 10, lines 31-32), and further wherein the paper is paperboard or corrugated paper with replacement of all starch-based additives among the layers, since the starch-based additives are optional (page 9, lines 8-15).
Regarding claim 10, Heiskanen discloses the microfibrillated cellulose fibers having an average diameter lower than 250 nanometers (page 7, lines 16-24). Furthermore, claim 10 defines the product by how the product was made. The limitation “undergo a filtration process with a 0.05 mm opening, so as to reach a homogeneous suspension during the application" is deemed a process limitation. Thus, claim 10 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies forming microfibrillated cellulose fibers. As shown above, Heiskanen suggests such a product. 

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axrup et al. (US 2012/0251818) [hereinafter Axrup].
Regarding claim 8, Axrup discloses a multilayer paper containing cellulose fibers, comprising 0.5 to 1.5 g/m2 of microfibrillated cellulose fibers among its paper layers (paragraph [0042]), wherein the paper is paper board or corrugated paper (see abstract; paragraphs [0019-0020]), and wherein microfibrillated cellulose fibers do not contain a diluent or strength additive (paragraphs [0023-0024] and [0042]).
Regarding claim 9, Axrup discloses the paper having a final grammage ranging between 60 and 440 g/m2, and further wherein the paper is paperboard with replacement of all starch-based additives among the layers (paragraphs [0042-0045]).
Regarding claim 10, Axrup discloses the microfibrillated cellulose fibers having an average diameter lower than 250 nanometers (paragraph [0023]). Furthermore, claim 10 defines the product by how the product was made. The limitation “undergo a filtration process with a 0.05 mm opening, so as to reach a homogeneous suspension during the application" is deemed a process limitation. Thus, claim 10 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies forming microfibrillated cellulose fibers. As shown above, Axrup suggests such a product. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heiskanen (WO 2011/056135) in view of Tajvidi et al. (US 2017/0072670) [hereinafter Tajvidi].
Heiskanen teaches the paper being paperboard with replacement of all starch-based additives among the layers (page 9, lines 27-28). However, Heiskanen fails to teach the paper having a final grammage ranging between 60 and 440 g/m2.
Tajvidi teaches that it is well known in the paper art to have paper varying in weight from 60 gsm to about 400 gsm, and papers useful for lamination plies include papers from about 60 gsm to about 200 gsm (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the paperboard in Heiskanen to have a final grammage between 60 and 440 g/m2 as suggested by Tajvidi in order to form a paperboard having good strength properties.

Response to Arguments
Applicant’s arguments, filed 8/16/2022, with respect to the rejection of claims 8-10 under 35 U.S.C. 102 as being anticipated by Axrup (US 2012/251818) have been fully considered but they are not persuasive.  
Applicant argues “Axrup discloses that the MCF is disposed between a fiber layer and a polymer layer. However, Axrup does not disclose MCF disposed between two or more fiber layers, such as paper layers as recited in claim 8”. 
This argument is not deemed persuasive. In response to applicant's argument that Axrup fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., MCF disposed between two or more fiber layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Axrup teaches a multilayer paper containing MCF among its paper layers (paragraph [0042]), as recited in claim 8. Accordingly, Axrup teaches all the limitations of claim 8, and, therefore anticipates claim 8.

Applicant's arguments filed 8/16/2022 with respect to the rejection of claims 8 and 10 under 35 U.S.C. 102 as being anticipated by Heiskanen (WO 2011/056135) have been fully considered but they are not persuasive. 
Applicant argues that “Heiskanen discloses that a filler or strength enhancer, such as clay, bentonite, silica, and/or crosslinker is added separately or together with the MFC to the surface of at least one ply, to provide a stronger bond between the plies. On the other hand, claim 8 recites that MFC does not include a diluent or strength additive. Accordingly, Heiskanen fails to disclose every limitation of claim 8.”
This argument is not deemed persuasive. Heiskanen teaches that a filler or strength additive may be added with the MFC (page 9, lines 8-34). Thus, the MFC does not have to include a strength additive. Therefore, Heiskanen teaches MCF not containing a diluent or strength additive. Accordingly, Heiskanen teaches every limitation of claim 8, and therefore anticipates claim 8.



Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781